Citation Nr: 1443031	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.

2.  Entitlement to service connection for gastro esophageal reflux disease (GERD), to include as due to herbicide exposure, or as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran had active service from July1969 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO denied service connection for ischemic heart disease and a September 2012 rating decision in which the RO denied service connection for GERD.  In May 2011, the Veteran filed a notice of disagreement (NOD) as to the denial of his service connection claim for ischemic heart disease and in September 2012, he filed a NOD as to the denial of his service connection claim for GERD.  A statement of the case (SOC) addressing entitlement to service connection for ischemic heart disease was issued in September 2012, and a SOC addressing entitlement to service connection for GERD was issued in December 2103.  The Veteran filed substantive appeals (via a VA Form 9, Appeal to the Board of Veterans' Appeals), perfecting an appeal of the heart disease and GERD claims in September 2012 and December 2013, respectively.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files.  The Virtual VA file contains a May 2014 brief from the Veteran's representative and VA treatment records, dated from May 2011 to January 2012, that were considered by the RO in its December 2013 statement of the case.  The VBMS file contains a November 2010 statement by the Veteran that is also in the paper claims file.  There are no other documents that are not physically of record.  

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

Evidence on file indicates that there are outstanding VA treatment records that are potentially relevant to the Veteran's claims.  The Veteran indicated in his May 2011 NOD that the John Cochran VA Medical Center (VAMC) in St. Louis, Missouri has been treating him for heart conditions since the 1980s and that he has been on "nitro" ever since the 1980s.  However, the claims file  only contains VA medical records dating back to November 2007.  In August 2006, the RO documented that the Compensation and Pension Records Interchange (CAPRI) (an electronic records storage system assessable by the RO) did not contain records of the Veteran's treatment as of August 28, 2006.  

Unfortunately, the RO's records request does not reflect that hardcopy records were sought for the Veteran's reported treatment prior to November 2007.  According to VHA Records Control Schedule 10-1, at XLIII-3, VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years.  The documentation of record is inadequate to establish that the reported VA treatment records do not exist, or that further attempts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2013).  As such, these matters must be remanded so that the AOJ can undertake appropriate action to attempt obtain hard copies of the Veteran's VA treatment records dated prior to November 2007.  On remand, the AOJ should also obtain updated, outstanding records of VA treatment of the Veteran since January 2012.

In addition, during a January 2010 VA examination, the Veteran indicated that he was previously treated for a heart condition at "Barnes Hospital" and was given medication which he no longer takes; however, such hospitalization records are not of record.  Therefore, to ensure that all due process requirements are met, and that the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, notifying him that he has a one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records-to particularly include records of treatment at Barnes Hospital. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

Finally, the Board notes that in November 2011, the Veteran stated that he "would like to make a FOIA request for [his] entire claims folder and rating narratives."  To date, there is no indication of record showing that the Veteran's Freedom of Information Act (FOIA) request has been fulfilled.  To afford the Veteran full due process, this action should be accomplished on remand, followed by an adequate opportunity to respond with additional evidence and/or argument after the receipt of the requesred documents.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination or to otherwise obtain any additional medical opinion(s), if appropriate), prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran at the St. Louis VAMC, to particularly include hard copies of any relevant records dated from January 1980 to November 2007 that have not been  associated with the claims file.  Also obtain any additional records of VA treatment of the Veteran since January 2012.

In seeking records dated prior to November 2007,  attempt to determine whether any such records were sent to another storage facility pursuant to VHA Records Control Schedule 10-1 at XLIII-3.  Document for the record all attempts made to determine the custodian of any existing records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records-to include records from Barnes Hospital (referenced during the January 2010 examination).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified-to include an existing records from Barnes Hospital-by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of the above,  review the Veteran's November 2011 FOIA request and provide him with copies of the requested documents.  Thereafter, afford him and his representative  an appropriate period of time to respond with additional evidence and/or argument.

5.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination or to otherwise obtain any additional medical opinion(s), if appropriate), readjudicate the claims on appeal in light of all evidence (to particularly include all that added to the claims file since the last adjudication of the claims) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



